

113 HR 3199 IH: Safe Military Bases Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3199IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Stockman (for himself, Mr. Posey, Mr. Gohmert, Mr. Olson, Mr. LaMalfa, Mr. Weber of Texas, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo safeguard military and civilian personnel on military bases by repealing bans on military personnel carrying firearms, and for other purposes.1.Short titleThis Act may be cited as the Safe Military Bases Act.2.Repeal of laws and regulations disarming firearms-trained military personnel and prohibition on reimposing bans on military personnel carrying firearms(a)DefinitionsIn this section:(1)The term firearms means only handguns.(2)The term military personnel means all members of the Armed Forces who are trained by the Armed Forces in the use of firearms.(b)FindingsCongress makes the following findings:(1)In both the Fort Hood and Navy Yard shootings, military personnel unable to carry firearms by the military gun bans were unable to stop the shooters.(2)Military personnel are trained in firearms use and are prepared to protect and defend the United States at all times.(3)Military personnel are entrusted with firearms and other weapons in the defense of the United States.(4)Gun free zones attract mass-murderers. The Aurora, Colorado, shooter selected the single theater in the area that banned concealed-carry.(5)Following the Fort Hood terrorist attack, the world—including the Navy Yard shooter—learned that post-gun-ban military bases are inadequately defended targets. Such shootings may happen again as long as military personnel are disarmed.(c)Repeal of laws and regulations disarming firearms-Trained military personnel(1)RepealEffective on the date of the enactment of this Act—(A)Army Regulation 190–14, issued on March 12, 1993, is repealed; and(B)Department of Defense Directive Number 5210.56, issued on November 1, 2001, as modified on January 24, 2002, and by any subsequent modification, is repealed.(2)Effect of other firearm bansEffective on the date of the enactment of this Act, any provision in any other law, rule, regulation, or Executive order that prohibits military personnel trained in firearms from carrying officially issued or personally owned firearms on military bases shall have no force or effect with regard to such military personnel, and such military personnel shall not be prohibited from carrying officially issued or personally owned firearms on military bases. This paragraph includes the relevant provisions in section 1585 of title 10, United States Code (relating to carrying of firearms), section 922 of title 18, United States Code (relating to unlawful acts), and part 108.11 of title 14, Code of Federal Regulations (relating to carriage of weapons).(d)Prohibition on military personnel gun bans(1)Department of defenseThe Secretary of Defense and the Secretaries of the military departments shall not reinstate the firearm bans referred to in subsection (c) or enact similar restrictions prohibiting or restricting military personnel from carrying firearms.(2)PresidentThe President shall not take any executive action or promulgate any rule or issue any Executive order or regulation to prohibit military personnel from carrying firearms.(e)Reporting requirementThe Secretary of Defense shall submit to Congress, not later than 90 days after the date of the enactment of this Act, a report describing the actions taken to ensure compliance with this section.